Citation Nr: 0204872	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 12, 
1997, for a grant of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities.

2.  Entitlement to an effective date earlier than January 26, 
1999, for the award of a 60 percent evaluation for residuals 
of aortic aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had more than 20 years of active service during 
the period from January 1966 to July 1991.

This matter comes before the Board on appeal from a July 1997 
rating decision that assigned an effective date of June 12, 
1997, for the award of a total disability evaluation base on 
individual unemployability (TDIU).  The veteran also appealed 
the January 26, 1999, effective date of the award of a 60 
percent evaluation for residuals of aortic aneurysm that was 
assigned in a December 1999 rating decision.

The Board remanded the case for additional development in 
January 1999 and September 2000.

The veteran appeared at hearings before undersigned members 
of the Board in June 1998 and December 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  It became factually ascertainable that the veteran was 
unemployable due to service-connected disabilities in October 
1993, and the veteran filed a formal application for TDIU on 
July 26, 1995.

3.  The veteran first met the schedular criteria for TDIU on 
July 1, 1995, when his schedular 100 percent evaluation for 
residuals of aortic aneurysm was reduced to 20 percent 
disabling and a combined schedular evaluation of 70 percent 
was assigned.  

4.  The veteran filed a claim for an increased evaluation for 
residuals of aortic aneurysm on December 13, 1996; January 
12, 1996, the date of a VA physician's opinion that the 
veteran was "unsuited for any occupation which requires 
significant physical exertion," was the earliest date as of 
which it was factually ascertainable that an increase in the 
severity of this disability occurred. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of July 
26, 1995, for the award of a total disability rating due to 
individual unemployability, are met.  38 U.S.C.A. § 5110 
(West Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 
3.400, 4.16 (2001).

2.  The criteria for assignment of an effective date of 
January 12, 1996, for the award of a 60 percent evaluation 
for residuals of abdominal aortic aneurysm, are met.  38 
U.S.C.A. § 5110 (West Supp. 2001); 38 C.F.R. §§ 3.1, 3.400, 
Part 4, Diagnostic Code 7110 (1997 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the October 1997 
and November 2000 statements of the case (SOC) of the 
statutory requirements governing the assignment of the 
effective date of the TDIU award and the 60 percent 
evaluation for residuals of aortic aneurysm, and what the 
record showed.  The Board concludes that the discussion in 
the SOC's adequately informed the veteran of the evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
case, extensive private medical records, VA outpatient 
records, and VA examination reports have been obtained, and 
there is no contention that additional relevant records have 
not been obtained.  The case has twice been remanded for 
additional development.  In addition, Social Security 
Administration (SSA) records of the veteran have been 
associated with the claims folder.

Additionally, the veteran and his spouse presented testimony 
before members of the Board on two occasions.  Insofar as 
neither the veteran nor his accredited representative have 
indicated that there is any additional information that may 
be available and that is needed for a decision on the earlier 
effective date claim, the Board finds that the Department has 
satisfied the duty to assist in the development of this 
claim.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2001), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2001); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2001).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2001).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered, once a claimant 
has submitted a well-grounded claim for an increased 
disability rating.  The Court noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within 1 year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred. With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

TDIU

In this case, the uncontroverted evidence establishes that 
the veteran filed a formal application for TDIU on July 26, 
1995.

The veteran's service connected disabilities, which consist 
of post-traumatic stress disorder, residuals of abdominal 
aortic aneurysm surgeries, coronary artery disease with 
history of hypertension and ventricular tachycardia, duodenal 
ulcer with history of peptic ulcer, residuals of fracture and 
gunshot wound of left forearm, bilateral hearing loss, and 
scars, residuals of gunshot wounds, were assigned a combined 
70 percent evaluation from July 1, 1995.  (Prior to that, the 
service connected residuals of aortic aneurysm had been 
assigned a schedular 100 percent evaluation since September 
1993.)  

By rating decision issued in July 1997, the RO granted the 
veteran's TDIU claim and assigned an effective date of June 
12, 1997.  

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994). In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  Yet, in Norris v. West, 12 Vet. App. 
413 (1999), motion for full Court decision denied (July 29, 
1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the 
§ 4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service- 
connected disability or disabilities.

In this case, a formal application for TDIU (VA Form 21-8940) 
was received in July 1995.  Prior to September 1993, the 
record shows no compensably evaluated service connected 
disabilities, and from September 1993 to June 30, 1995, the 
veteran's service connected abdominal aortic aneurysm 
residuals were assigned a 100 percent schedular rating.  
Since 38 C.F.R. § 4.16 (a) is only applicable when the 
schedular criteria are less than 100 percent, there is no 
basis for assigning a TDIU prior to July 1, 1995.  Claims for 
higher ratings, whether formal or informal, dated prior to 
July 1, 1995, would not be construed as claims for TDIU 
because the veteran was already in receipt of a total 
schedular rating.  Therefore, there was no basis upon which 
to infer, consistent with Norris, a claim for TDIU prior to 
July 1, 1995. 

The Board has reviewed the factual record in a light most 
favorable to the veteran.  Resolving all doubt in his favor, 
the Board finds that it became factually ascertainable that 
the veteran was unemployable due to service-connected 
disability in October 1993, when a VA psychological report 
noted that "these [neuropsychiatric] findings, in concert 
with [the veteran's] report of chronic pain on even minimal 
physical exertion since his operation suggest that he is not 
able to perform effectively in competitive employment at this 
time."

In January 1996, the VA physician who had been following him 
for hypertension provided a statement that included the 
following:  the veteran "is unsuited for any occupation 
which requires significant physical exertion.  It is also 
apparent that his post-traumatic stress disorder further 
impairs his ability to perform in other vocations."

Also in January 1996, his VA mental hygiene clinic therapist 
stated that it was his impression that the veteran "does 
continue to suffer symptoms of post-traumatic stress disorder 
and recurring health problems which make him unsuited for any 
occupation which require physical exertion and socialization 
with other people."

In February 1997, the veteran applied for VA Vocational 
Rehabilitation and Counseling.  In May 1997, a determination 
was made that it was not reasonably feasible for the veteran 
to achieve a vocational goal.  It was noted that the veteran 
was unable to engage in activities requiring heavy physical 
activity, stressful activity, prolonged concentration, 
attention to detail, or close supervision.

There are no medical records reflecting that the veteran 
became unemployable due to service-connected disabilities 
within a one-year period prior to the claim for TDIU filed on 
July 26, 1995.  Thus, the proper effective date of the award 
would be the date of receipt of the claim.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(o) (2001), Harper, 
supra.

Accordingly, the Board finds that the criteria for assignment 
of an effective date of July 26, 1995, and no earlier, for 
the award of a total disability rating due to individual 
unemployability, are met.  38 U.S.C.A. § 5110 (West Supp. 
2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2001).

Aortic Aneurysm

The veteran underwent surgery for abdominal aortic aneurysm 
in March 1993 and May 1994.  Service connection for residuals 
of aortic aneurysm was granted in January 1994, with a 100 
percent schedular evaluation assigned from September 1993.  
This evaluation was subsequently reduced to 20 percent from 
July 1, 1995.  The veteran filed a claim for increase on 
December 13, 1996.  A December 1999 rating decision increased 
the evaluation to 60 percent from January 26, 1999.  The 
veteran disagreed with the effective date of the 60 percent 
evaluation.

Under Diagnostic Code 7110, existing prior to January 12, 
1998, an aneurysm, aortic, fusiform, saccular, dissection 
and/or with stenosis after an establishment of a diagnosis 
with markedly disabling symptoms and for one year after a 
surgical correction with any type of graft was to be assigned 
a 100 percent evaluation.  If exertion and exercise were 
precluded, a 60 percent evaluation was assigned.  Thereafter, 
the residuals of the graft insertion were rated according to 
findings and symptoms under the most appropriate analogy with 
a minimum rating of 20 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7110 (1997).

Under the revised criteria of Diagnostic Code 7110, effective 
January 12, 1998, a 100 percent evaluation may be assigned 
for an aortic aneurysm if 5 centimeters or larger in 
diameter, or; if symptomatic, or; for an indefinite period 
from date of hospital admission for a surgical correction 
(including any type of graft insertion).  A 60 percent 
evaluation may be assigned if the condition precludes 
exertion.  The residuals of surgical correction are evaluated 
according to the organ systems affected.  38 C.F.R. § 4.104, 
Diagnostic Code 7110 (2001).

An August 1995 VA cardiovascular examination noted that the 
veteran had complained of exertional chest discomfort, 
described as a "tightening in the chest" associated with 
exertion only.  There was no indication that exertion or 
exercise was medically precluded.

In a statement dated January 12, 1996, the VA physician who 
had been following the veteran for hypertension noted that 
the veteran "is unsuited for any occupation which requires 
significant physical exertion."  

The veteran filed a claim for an increased evaluation of his 
service connected aortic aneurysm residuals on December 13, 
1996.

A January 26, 1999, VA treatment record stated that a stress 
test was considered but not performed secondary to the 
veteran's "complicated h/o dissecting aneurysms and exercise 
induced tachycardia."  The RO construed this as indicating 
that exertion was precluded, and granted a 60 percent 
evaluation from this date.

However, resolving doubt in the veteran's favor, the Board 
finds that the January 1996 VA medical report establishes 
that residuals of the aneurysm precluded exertion, when the 
VA physician stated that the veteran "is unsuited for any 
occupation which requires significant physical exertion".

As noted above, 38 U.S.C.A. § 5110(b)(2) provides that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  In this case, since the evidence 
shows that an increase occurred January 12, 1996 (the date 
when medical evidence indicated that exertion was precluded), 
and the claim was received in December 1996, or within one 
year, the effective date of the claim would be January 12, 
1996.  There is no basis for an earlier date since this is 
the date on which the increase was ascertainable.  38 
U.S.C.A. § 5110 (West Supp. 2001); 38 C.F.R. §§ 3.1, 3.400, 
Part 4, Diagnostic Code 7110 (1997 & 2001).



ORDER

An effective date of July 26, 1995, for an award of TDIU is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  

An effective date of January 12, 1996, for the award of a 60 
percent evaluation for residuals of aortic aneurysm, is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.  



			
	MARY GALLAGHER	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	MARK W. GREENSTREET
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

